DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        SAMUEL A. MITCHELL,
                             Appellant,

                                    v.

  BEACHSIDE REHAB c/o IMELDA WELLINGTON OH MARKETING
                     SERVICES, INC.,
                        Appellee.

                              No. 4D19-3377

                               [May 7, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Barbara W. Bronis, Judge; L.T. Case No. 2018CA000940.

  Samuel A. Mitchell, Port St. Lucie, pro se.

  Gary A. Isaacs of Cohen, Norris, Wolmer, Ray, Telepman, Berkowitz &
Cohen, North Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and LEVENSON, JEFFREY R., Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.